COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  RICARDO G. RODRIGUEZ,                          §
                                                                 No. 08-15-00252-CV
               Appellant,                        §
                                                                    Appeal from the
  v.                                             §
                                                                  205th District Court
  DAVID G. MARCUS, as RECEIVER OF                §
  KF LOGISTICS, INC.,                                          of El Paso County, Texas
                                                 §
               Appellee.                                         (TC#2013-DCV2602)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for new

trial, in accordance with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)